                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELMER CRISTOBAL PEREZ COBON, :
     Petitioner              :
                             :                         No. 1:19-cv-1841
     v.                      :
                             :                         (Judge Kane)
CLAIR DOLL,                  :
     Respondent              :

                                     ORDER

      AND NOW, on this 21st day of February 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE as premature; and

      2. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                       s/ Yvette Kane
                                                       Yvette Kane, District Judge
                                                       United States District Court
                                                       Middle District of Pennsylvania
